65 N.J. 580 (1974)
326 A.2d 65
IN THE MATTER OF LOUIS J. MILLER, AN ATTORNEY AT LAW.
The Supreme Court of New Jersey.
Presented September 24, 1974.
Decided October 8, 1974.
Mr. Paul M. Hanlon, for the Hudson County Ethics Committee.
Mr. Gustave A. Peduto, for respondent (Messrs. Rooney, Peduto & Rooney, attorneys).
PER CURIAM.
Respondent has been suspended from the practice of law since May 8, 1973 pending final disposition of criminal, civil and ethics proceedings against him. On or about December 10, 1973 he pleaded guilty to an accusation charging him with having embezzled $488,176.13 from some thirty-eight clients and was sentenced to one to two years in State Prison. By letter dated January 9, 1974 he has tendered his resignation with prejudice as a member of the Bar of this State. In response to this Court's order to show cause why respondent should not be disbarred or otherwise disciplined, he has responded through counsel that he would not appear on the return day of the order, and would submit to such discipline as the Supreme Court may determine.
*581 The Court is unwilling to accept the tendered resignation even though when accepted it is equivalent to disbarment. R. 1:20-10. Respondent's admitted conduct as an attorney is so gross and scandalous as to warrant disbarment by formal order of this Court. In re Spielman, 62 N.J. 432 (1973). His name will be stricken from the roll.
For disbarment  Chief Justice HUGHES, Justices JACOBS, HALL, SULLIVAN, PASHMAN and CLIFFORD and Judge KOLOVSKY  7.
Opposed  None.